Citation Nr: 9916101	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Whether the veteran has submitted a timely substantive 
appeal of the issue of entitlement to service connection for 
a rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1962 to 
January 1964.

This matter arises from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 

The Board notes that in an October 1998 substantive appeal, 
the veteran requested a hearing before a member of the Board 
at the Cinncinati, Ohio local VA Regional Office.  In a VA 
letter dated in October 1998, however, the RO informed the 
veteran that a Travel section of the Board held hearings in 
Ohio, but only at the Cleveland Regional Office.  He was told 
that he could have a Hearing Officer hearing in Cinncinati 
and informed of his options regarding a Board hearing.  He 
was told that his case would be held another 30 days for a 
reply.  The RO also stated that if he did not respond, his 
case would be forwarded to the Board.  The record on appeal 
contains no response regarding this matter from the veteran 
and the case was then forwarded to the Board for review. 

The issue of whether the veteran has submitted a timely 
substantive appeal of the issue of entitlement to service 
connection for a rash is the subject of an attached remand 
decision.


FINDINGS OF FACT

1.  The veteran had active service with the United States 
Navy from January 15, 1962 to January 13, 1964.

2.  The veteran did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

The veteran's military service does not meet the basic 
eligibility requirements for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(29)(A), 
1521, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.2, 3.3 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his active military 
service from 
January 1962 to January 1964 should render him eligible for 
VA nonservice-connected disability pension benefits.  He 
asserts that while serving with the United States Navy, his 
vessel was in hostile waters off the coast of the Republic of 
Vietnam; however, he does not contend that he was physically 
present in the Republic of Vietnam during his military 
service.  

The Secretary of Veterans Affairs shall pay pension at the 
rate prescribed to each veteran of a period of war who meets 
the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability.  See 38 U.S.C.A. § 1521(a).  A period of war 
includes active military service during the Vietnam era.  See 
38 C.F.R. § 3.2(f).  For the purposes of determining wartime 
service, active naval service during the period beginning on 
February 28, 1961 and ending on May 7, 1975, shall constitute 
wartime service if the veteran served in the Republic of 
Vietnam during that period; otherwise, the Vietnam era's 
beginning date is August 5, 1964.  Id. (Emphasis added).  
Further, the VA General Counsel has held that service on a 
deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(West Supp. 1999), as added by section 505 of the Veterans' 
Benefits Improvements Act of 1996, which provides that the 
term "Vietnam Era" means the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period.  
VAOPGCPREC 27-97 (July 23, 1997).

The veteran concedes that his active military service 
concluded prior to August 5, 1964.  Moreover, he concedes 
that during his military service, he was not physically 
present within the Republic of Vietnam; instead, he contends 
only that the ship upon which he served entered the hostile 
waters adjacent to that country.  Thus, the veteran has not 
alleged a legal basis to establish his basic eligibility to 
the benefit sought.  In effect, the veteran asks the Board to 
exceed its authority by granting him entitlement to 
nonservice-connected pension.  See 38 U.S.C.A. § 7104 (West 
1991). Such relief would be equitable in nature; the Board 
does not have the authority to grant extraordinary relief 
based upon the equities in this case.  See 38 U.S.C.A. § 503 
(West 1991).  Since there is no legal basis upon which to 
predicate a grant of the benefits sought, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.  


REMAND

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement  (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either a VA Form 1-9, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO determination, as explained in the SOC, and 
to formulate and present specific arguments relating to 
errors of fact or law made by the RO.  38 U.S.C.A. § 
7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (1998).

In a May 1997 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a rash.  The 
veteran was notified of this decision in May 1997.  The 
earliest communication expressing disagreement with this 
decision is contained in correspondence received from the 
veteran in April 1998.  An SOC on the issue of entitlement to 
service connection for a rash was issued in April 1998.  The 
veteran's substantive appeal which appeared to address this 
issue was not received, however, until October 1998, more 
than one year after the notification of the rating decision 
was mailed, and more than sixty days after the SOC was 
issued.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed a timely NOD to a rating decision 
denying service connection for a rash, the RO has issued an 
SOC and the veteran has then filed a timely substantive 
appeal.  38 U.S.C.A. § 7105; Roy, 5 Vet. App. at 554.  
Without a timely substantive appeal, the Board may not 
exercise jurisdiction over the claim of entitlement to 
service connection for a rash.  However, the issue of the 
timeliness of the veteran's substantive appeal has not 
heretofore been addressed by the RO.  

Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when the VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs Admin., 924 F.2d 1577, 1579 (Fed. 
Cir. 1991), the case is REMANDED to the RO for the following 
action:

1.  The RO should make a determination as 
to whether the veteran's substantive 
appeal to the RO's May 1997 rating 
decision denying service connection for a 
rash was timely filed.  If the decision 
is adverse to the veteran, he and his 
representative should be notified of the 
decision and of his appellate rights.  If 
a notice of disagreement to the issue of 
timeliness is received, and a substantive 
appeal is filed following the issuance of 
a statement of the case, the case should 
be returned to the Board.

2.  If the decision regarding timeliness 
of a substantive appeal is not adverse to 
the appellant any additional indicated 
development should be undertaken.  A 
supplemental statement of the case should 
be issued to the veteran and his 
representative that considers all the 
evidence of record.  Then, in accordance 
with proper appellate procedures, the 
case should be returned to the Board.

The purpose of this REMAND is to provide due process.  The 
Board does not 

intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

